11Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,358,107 Nguyen in view of US 3,532,016 to Lane. 


positioning a sheet of bioprosthetic tissue underneath a measurement and cutting device (“positioning a die-cut assembly over the bioprosthetic tissue”), the head having a vertically-movable die  (“a die having a plate, a die pattern, and an opening”) for cutting the tissue with a sharp die cutting pattern defining an outer boundary (“the die pattern attached to the plate, the opening formed in the plate to provide access to the bioprosthetic tissue;” see also Col.10, ll. 27-31 and Claim 7, Col. 10, ll. 55-61); 
measuring a thickness of a section of the tissue below the die through the outer boundary of the die cutting pattern (“measuring a thickness of the tissue through the opening” see also Col.10, ll. 32-33; see also Claim 7, Col. 10, ll. 64-65); 
determining whether the section of tissue has a desired thickness profile (“selecting a section of the bioprosthetic tissue, based on the thickness measurement of the tissue” see also Col. 10, 34-35; see also Claim 7, Col. 10, ll. 66-67); and 
if the section of tissue has a desired thickness profile, lowering the die and cutting the bioprosthetic tissue with the die cutting pattern (“and cutting the bioprosthetic tissue with the die” see also Col. 10, ll. 34-35; see also Claim 7, Col. 11, ll. 1-2).

Nguyen does not teach a head (Applicant’s #310).  However, Lane teaches a head (see Fig. 1, #13).  In the same field of inventions, (cutting tissue), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add head that moves the die as taught by Lane.  Doing so is the substitution of one known force structure for another known structure to provide a force (see MPEP 2143, I, B). 

In re Claim 2, Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches openings within the outer boundary, and the step of measuring comprises measuring the thickness of the tissue through each of the openings.  See Claim 2. 


In re Claim 3, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the step of measuring the thickness of the tissue through each of the plurality of openings comprises simultaneously performing the measurements. See Claim 3. 

In re Claim 4, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein, if the section of tissue does not have a desired thickness profile, the method includes horizontally displacing the sheet until a different section is below the die, and repeating the steps of measuring and determining.  See Claim 10.

In re Claim 5, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the measurement and cutting head includes a machine- controlled elevation system that can raise or lower the die, and the step of lowering is done by the elevation system (see Claim 9)  



In re Claim 7, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the measurement and cutting head includes a vertically movable probe of a distance measurement gauge, and the step of measuring is done with the gauge (see Claim 11).  

In re Claim 8, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the distance measurement gauge has a plurality of vertically movable probes each of which is aligned to pass through the outer boundary of the die cutting pattern (see Claim 12).  

In re Claim 9, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein each of the vertically movable probes is connected to provide an indication of the thickness of the tissue, and the assembly further includes an indicator panel that displays the indication of tissue thickness from each of the probes, the step of determining including monitoring the indicator panels (see Claim 13).  

In re Claim 10, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the die cutting pattern is in the shape of a heart valve leaflet, 

In re Claim 11, the Nguyen patent teaches a method of assessing and cutting sheet bioprosthetic tissue (see Claim 7), comprising: 
positioning a sheet of bioprosthetic tissue underneath a measurement and cutting device, the head having a vertically-movable die for cutting the tissue with a sharp die cutting pattern (see Claim 7, Col. 10, ll. 55-61), the head also having a plurality of measurement sensors (see Claim 12); sequentially or simultaneously measuring a thickness of multiple locations within a section of the tissue below the die with the plurality of measurement sensors (see Claim 12); determining whether the section of tissue has a desired thickness profile (see Claim 13); and if the section of tissue has a desired thickness profile, and without repositioning the sheet, lowering the die and cutting the bioprosthetic tissue with the die cutting pattern (see Claim 13 and Col. 11, ll 1-2).  

Nguyen does not teach a head (Applicant’s #310).  However, Lane teaches a head (see Fig. 1, #13).  In the same field of inventions, (cutting tissue), it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add head that moves the die as taught by Lane.  Doing so is the substitution of one known force structure for another known structure to provide a force (see MPEP 2143, I, B). 



In re Claim 13, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein, if the section of tissue does not have a desired thickness profile, the method includes horizontally displacing the sheet until a different section is below the die, and repeating the steps of measuring and determining (see Claim 10).  

In re Claim 14, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the measurement and cutting head includes a machine-controlled elevation system that can raise or lower the die, and the step of lowering is done by the elevation system. See Claim 9.  

In re Claim 15, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the sheet of bioprosthetic tissue is placed on a platen displaceable by a machine-controlled movement system.  See Claims 9-10.

In re Claim 16, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the measurement and cutting head includes a vertically 

In re Claim 17, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the plurality of measurement sensors comprise a plurality of vertically movable probes each of which is machine-controlled to sequentially or simultaneously drop onto the section of tissue (see Claims 11-13).  

In re Claim 18, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein each of the vertically movable probes is connected to provide an indication of the thickness of the tissue, and the assembly further includes an indicator panel that displays the indication of tissue thickness from each of the probes, the step of determining including monitoring the indicator panels (see Claim 13)

In re Claim 19, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the vertically movable probes are weighted (each of the probes in Claims 13 has a weight) and dropped from a predetermined height so as to compress the tissue (each of the probes are moved from a some height, which is being consdeired a predetermined height), and the method includes leaving each probe in a dropped position for a predetermined time period (each probe in Claims 11-13 must contact the surface of the tissue of some time, even if only for a modicum of time, before measurement singles are sent),  prior to measuring the thickness of the tissue with the probe.  

In re Claim 20, the Nguyen patent in view of Lane, for the reasons above in re Claim 1, teaches wherein the die cutting pattern is in the shape of a heart valve leaflet, and the step of determining includes ensuring the thickness profile of the section of the tissue is suitable for heart valve leaflets. See preamble of Claim 7. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the The nonstatutory double patenting rejection, set forth in this Office action.

The closest prior art is the combination of Ekholm (US 6,378,221), Love (US 5,609,600), and Da Re (US 5,319,951), and the combination of Ekholm, Lane (US 3,532,016), and Da Re.

Ekholm teaches a method of accessing and cutting bioprosthetic tissue.  However, Ekholm teaches measuring and marking tissue, and cutting the tissue later, in a different device. Love teaches a cutting die for cutting bioprosthetic tissue, however Love does not teach a die cut assembly having an opening, and measuring a thickness of the tissue through the opening of the die cut assembly.

Da Re teaches a die for drawing metal having a sensor in a hole of the die (see Fig. 1 of Da Re, #24). However, the sheet metal drawing process disclosed [in Da Re] has nothing to do with cutting. The sensor 24 in Da Re simply measures the final 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724